Citation Nr: 1437688	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-18 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include sleep apnea.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony before the Board in March 2012; a transcript of the hearing is associated with the virtual record.

The Board remanded the matter in January 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT


There is no competent evidence that the Veteran has a current sleep disorder or a skin condition 

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for a grant of service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a letter sent to the Veteran in December 2006.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records and VA medical records have been obtained.  The Veteran was afforded VA examinations in November 2013.  Taken together, the Board finds these examination adequate, as they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board remanded this matter in January 2014 for private treatment records.  Pursant to the Board's remand orders, the RO sent the Veteran a March 2014 letter requesting that he sign and return an enclosed authorization and release form in order for the RO to obtain outstanding private treatment records.  To date, the Veteran has not responded to the March 2014 letter or returned the authorization and release form.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the RO sent a proper authorization and release form to the Veteran along with a letter explaining its purpose, the RO's inability to acquire private treatment records resulted from the Veteran's failure to return the properly issued authorization and release form as requested.  The Board finds that an additional remand to seek procurement of those records would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Analysis 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

The Veteran seeks service connection for a sleep disorder and a skin condition.  Specifically, he claims that he has problems breathing and has been diagnosed with sleep apnea.  However, his service treatment records do not reveal any complaints, diagnosis, or treatment for a sleep disorder.  In regards to his skin, the Veteran contends that he was treated for a skin condition during service and has experienced minor skin issues since then.  Post-service medical records show that the Veteran suffered from jungle rot in service.  During the March 2012 hearing, the Veteran testified that the in-service jungle rot resulted in a painful scar on his face.  

The threshold requirement to grant service connection is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this case a diagnosis of a sleep disorder and a skin condition, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court of Appeals for Veterans Claims has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Based on a thorough review of the record, the Board finds that the Veteran does not have and has not had a diagnosis of a sleep disorder or a skin condition that may be related to service during the appeal period.  The Veteran was afforded VA examination in November 2013 for his claimed sleep and skin conditions.  During the sleep evaluation, the VA examiner noted that the Veteran has insomnia, which is related to his posttraumatic stress disorder ( PTSD).  The VA examiner found no evidence of excessive snoring or signs attributable to sleep apnea.  The examiner also noted that the Veteran underwent a sleep study in 2011, which found no evidence of sleep apnea.  In regards to his claimed skin condition, the VA examiner noted that the Veteran had jungle rot on his face in 1967.  However, he has not had a recurrence of jungle rot since then nor does he have a current skin condition.  In addition to the examinations, the Veteran's post-service treatment records do not provide a current diagnosis or treatment of a sleep disorder or a skin condition.  Because there is no evidence of a current sleep or skin disability, the Veteran's claims for service connection are not valid.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran has been diagnosed with insomnia.  Nonetheless, in a January 2014 rating decision, this condition was included in a grant of service connection for PTSD and has been rated in conjunction with the service-connected PTSD. 

The Board has also considered the Veteran's contentions that he has current sleep and skin disabilities.  Although, the Veteran is competent to report his symptoms, he however, is not competent to render a diagnosis such as sleep apnea or jungle rot.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As discussed above, the medical evidence does not show a diagnosis of a current sleep disorder, including sleep apnea or a skin condition. 

Accordingly, there is no competent lay evidence or medical evidence that the Veteran has or has had a current diagnosis of a sleep disorder or a skin condition.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  Because there is a preponderance of the evidence against the claims, reasonable doubt is inapplicable and may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a sleep disorder, to include sleep apnea is denied. 

Service connection for a skin condition is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


